Citation Nr: 0114905	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-16 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether an apportionment of dependency and indemnity 
compensation benefits to a grandmother on behalf of the 
veteran's stepson, was proper.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran served on active duty from February 1986 until 
his death in January 1987.

The veteran's surviving spouse, the appellant, has been 
awarded dependency and indemnity compensation benefits, 
including benefits for two children, M., born in October 
1986, and T., born in July 1982.  

In May 1999, the appellant requested an apportionment of the 
dependency and indemnity compensation benefits be given to 
L., T.'s grandmother, who had legal custody of T.  She 
submitted a copy of a court order indicating that she had 
been ordered to pay L. $125 monthly for support of the child 
while the child was in the custody of his grandmother.  

Thereafter, the appellant and the Grandmother provided 
financial statements.

In September 1999 the regional office (RO) awarded $217 
monthly effective from December 1, 1999, to L. as an 
apportionment of the benefits for T.  

In September 1999, the appellant submitted a statement 
requesting that benefits not be withheld, because she was 
paying $125 monthly child support through the court, which 
had ordered her to pay the support and had given custody of 
T. to L.  

In December 1999, the RO, in an apportionment decision, 
determined that, effective, July 1, 1999, $217 monthly should 
be apportioned from the appellant's dependency and indemnity 
compensation benefits to the Grandmother who had custody of 
the child.  The retroactive apportionment award amount was 
taken from the appellant's award in one lump sum.

In January 2000, the appellant disagreed with the 
apportionment decision and provided copies of money orders 
for $125 which had been sent to the court support division 
for the period from April 30, 1999 through November 1999.  
The appellant indicated that such funds were sent to meet the 
court order requiring $125 monthly be paid to L. for support 
of the child.  In another letter in July 2000, the appellant 
reported that L. had received the apportioned VA benefits, an 
additional $292 monthly from the division of family services 
for the period from August 1999 to July 2000, and the $125 
she had paid to the court.  The source of the $292 was not 
specified.  

The apportionment was terminated when the appellant regained 
custody of T. in March 2000.  There is evidently a possible 
overpayment outstanding.  The responsibility for the 
overpayment would be dependent upon the resolution of the 
current appeal.  

In August 2000, the RO sent the appellant a supplemental 
statement of the case.  The appellant submitted a timely 
appeal, and testified at a hearing at the RO in September 
2000.

The RO has not followed contested claims procedures in this 
case, as set out in 38 C.F.R. §§ 19.100-19.102, 20.3(o), 
20.500-20.504 (2000).  Since a possible allowance to the 
appellant would result in a disallowance to L., the case must 
be processed in accordance with simultaneously contested 
claims procedures.  

The Board must remand this appeal to assure due process in 
this case, so that L. receives full notice of all actions 
taken and all reasons for such actions.  L. should be 
informed about the appellant's contentions on appeal, the 
appellant's testimony at the hearing at the regional office 
in September 2000, the possible consequences of an adverse 
ruling to her, and her right to provide a statement on her 
behalf and to appear at a hearing.  Copies of all statements 
of the case and hearing transcripts should be sent to L.  

The December 1999 apportionment decision did not consider the 
appellant's statement in September 1999 that she was paying 
$125 monthly to the court for support of the child.  The 
appellant's later statement that L. was receiving another 
$292 monthly from the division of family services for the 
period from August 1999 through July 2000 was also not 
considered.

The Board believes that L. should be requested to state what 
funds she received directly from the appellant for the 
child's support, and the source of other funds she received 
during the period between July 1999 through March 2000.  The 
RO should then review the apportionment determination to see 
whether the apportionment was proper, and was in the proper 
amount. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
appellant provide details of the amount 
of funds she sent to the support division 
of the circuit court, and the dates of 
such payments for the period from July 
1999 through March 2000.  

2.  L. should be requested to detail the 
source of all funds she received from any 
source, including the support division of 
the circuit court, for the period from 
July 1999 through July 2000.  

3.  Thereafter, the RO should again 
review the question of the proper amount 
of the apportionment of the appellant's 
dependency and indemnity compensation 
benefits on behalf of T. for the period 
that he was in the custody of his 
grandmother.  The RO should ensure that 
contested claims procedures are followed, 
so that all parties are provided all 
copies of the statement of the case, 
supplemental statements of the case, 
notice of all contentions on appeal, 
hearing transcripts, and information 
relating to right of representation and 
to testify at a hearing.  

After such review, if there is a denial of the appellant's 
claim, or any disagreement as to the determination reached 
from L., the case should be processed in accordance with 
appropriate contested claims procedures, including the 
issuance of a supplemental statement of the case to both 
parties.  No action is required of the appellant or L. until 
they receive further notice.  The purpose of this REMAND is 
to procure clarifying data, and to provide due process to 
both parties.  The Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.

Both parties have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




